DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.

Claim Rejections - 35 USC § 112

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9, 14-16, 21-23, 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6-7, 9, 14-16, 21-23, 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 9, 21, it is unclear how the openings can be directly below the shelf when the openings are located on the sidewalls and the shelf is located in between the sidewalls.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,334,691 to Liu in view of US Patent No. 9,562,816 to Ji et al (Ji) and US 2009/0250374 to Kasama et al. (Kasama).
Regarding claim 1, Liu discloses a wafer container (Fig 7) comprising a frame (7) comprising a first sidewall (73), a second sidewall (73), and a front opening (76) between the sidewalls and allowing access to a wafer (4), a first shelf (75) protruding from the first sidewall, a second shelf (75) protruding from the first sidewall and below the first shelf, configured to support a side of the wafer having at least a plurality of openings (81) therein, wherein the first and second shelves define a slot for holding the wafer, the opening positioned along a lengthwise direction (into the container front the front opening) such that the opening is at least partially exposed by the wafer when the wafer is held by the second shelf.  In particular, since the prior art has the structure as recited, then it would be capable of functioning with a wafer as recited.  In the instant case, the opening (81) is capable of being partially exposed by a wafer when a wafer is held by the shelf.  Liu does not teach sidewall having a first opening such that a bottom side of the opening is higher than second shelf and top side lower than first shelf.  However, Ji discloses a wafer container frame (Fig 4) having shelves (A, Fig 4 below) and in particular discloses openings (B) on the side walls, the openings having a bottom side higher 
Regarding claim 25, the modified Liu further teaches first opening (B, Ji) of the frame (7) having a longest dimension parallel to longest dimension of the second shelf (75).


    PNG
    media_image1.png
    746
    706
    media_image1.png
    Greyscale


Claim 1, 6-7, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0341239 to Inoue in view of Liu, Kasama and Ji.
Regarding claim 1, Inoue discloses a wafer container (Fig 1) capable of holding a wafer, comprising a first shelf shelf (16) capable of holding at least one wafer, a second shelf (16) directly underneath the first shelf, a frame (1) comprising a first and second sidewall (2, 4), and a front opening between the sidewalls allowing access to a wafer, the shelves protruding the sidewalls, wherein the shelves are disconnected from each other.  Inoue does not teach one of the shelves having at least one opening.  Liu discloses a wafer container (Fig 7) capable of holding a wafer, comprising at least one shelf (75, Fig 6) capable of holding at least one wafer, 

Regarding claim 7, Inoue further discloses second and third shelves (14, 16) substantially horizontally aligned (Fig 2).
Regarding claim 26, the modified Inoue further discloses a third plane including a top surface of the second shelf is offset from a fourth plane that includes a bottommost position of the first opening, the first opening is directly above second shelf (see Fig 4 of Ji, the openings in between and offset from surfaces of the shelf).
Regarding claim 27, the modified Inoue further discloses first shelf having a plurality of third openings and positioned along a lengthwise direction since Liu discloses each shelf (75) having the openings (81).
Regarding claim 28, the modified Inoue further teaches one of the second openings configured to communicate with inner space of the frame through third openings in the first shelf since it has the structure as recited.
Regarding claim 29, the modified Inoue further teaches third shelf (14) having a plurality of openings (81) positioned along a lengthwise direction such that one of the openings is capable of being exposed by a wafer since it has the structure as recited.


Claim 9, 14-16, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Liu and Ji.
Regarding claim 9, Inoue discloses a wafer container (Fig 1) capable of holding a wafer, comprising a first shelf shelf (16) capable of holding at least one wafer, a second shelf (16) 
Regarding claim 14, Inoue further discloses pair of shelves (16) stationary with respect to sidewalls of the frame (Fig 1) since they are integral.
Regarding claim 15, Inoue further discloses pair of shelves (16) substantially vertically aligned (Fig 2).
Regarding claim 16, Inoue further discloses a plurality of shelves (16) being vertically spaced apart to define at least one slot for a wafer (22a, Fig 2).
Regarding claim 30, the modified Inoue further discloses a third plane including a top surface of the second shelf is offset from a fourth plane that includes a bottommost position of the first opening, the first opening is directly above second shelf (see Fig 4 of Ji, the openings in between and offset from surfaces of the shelf).
Regarding claim 31, the modified Inoue further discloses first shelf having a plurality of second openings and positioned along a lengthwise direction since Liu discloses each shelf (75) having the openings (81).
Regarding claim 32, the modified Inoue further teaches one of the through holes in the second shelf configured to communicate with inner space of the frame through third openings in the first shelf since it has the structure as recited.
Regarding claim 33, the modified Inoue further teaches third shelf (14) protruding from second side wall and horizontally aligned with second shelf (16), the third shelf having a plurality of openings (81) positioned along a lengthwise direction such that one of the openings is capable of being exposed by a wafer since it has the structure as recited.



Claim 21-23, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Liu, Ji and US 2015/0214084 to Schneider et al. (Schneider).
Regarding claim 21, Inoue discloses a wafer container (Fig 1) comprising a first shelf (14), a second shelf (16) substantially horizontally aligned with the first (Fig 2), a frame (1) having a first sidewall (2) carrying the first shelf but not the second and second sidewall (4) carrying the second shelf and allowing access the first and second shelves (through the front), the first and second shelves configured to support opposite sides of a wafer respectively (Fig 2), a third shelf (14) vertically below the first shelf and defining a slot with the first shelf for holding a wafer.  Inoue does not teach a plurality of openings arranged along lengthwise direction on the first and second shelves.  Liu discloses a wafer container (Fig 7) capable of holding a wafer, comprising at least one shelf (75, Fig 6) capable of holding at least one wafer, the at least one shelf having a plurality of openings (81) therein for facilitating draining during a rinse operation (col. 4, ll. 25-30).  One of ordinary skill in the art would have found it obvious to incorporate a plurality of openings to the shelves of Inoue as suggested by Liu in order to facilitate draining.  In particular, since the prior art has the structure as recited, then it would be capable of functioning with a wafer as recited.  In the instant case, the opening (81) is capable of being partially exposed by a wafer when a wafer is held by the shelf.  Inoue does not teach the sidewall of the frame having at least one opening.  Ji discloses a wafer container frame (Fig 4) having shelves (A, Fig 4 above) and in particular discloses openings (B) on the side walls, the opening of the frame having a longest dimension in a direction perpendicular to longest dimension of the sidewall of the frame (see Fig 4), the openings having a bottom side higher than a first shelf (C) and a top side lower than a second shelf (D), plane including bottom of the first shelf is offset from second planet that includes upper surface of the first opening, the first opening directly below the first shelf.  
Regarding claim 22, the modified Inoue further discloses a third shelf (underneath the first) and having a plurality of openings which are substantially aligned with the openings of the first (see fig 7 of Liu, plurality of equal shelves are aligned).
Regarding claims 23, Inoue teaches the wafer container of claim 21 but does not teach first sidewall having opening with first shelf between the first and second opening.  However, Liu discloses sidewall portion of container (Fig 4) having openings (between shelves) with a shelf in between openings.  One of ordinary skill in the art would have found it obvious to incorporate openings to the sidewall of Inoue in between shelves as suggested by Inoue to facilitate draining.
Regarding claim 34, the modified Inoue further discloses a third plane including a top surface of the third shelf (14) is offset from a fourth plane that includes a bottommost position of the third opening, the third opening is directly above third shelf (see Fig 4 of Ji, the openings in between and offset from surfaces of the shelf).

Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Assuming arguendo that applicant has support for the claimed subject matter, Ji appears to disclose a wafer container (Fig 4) that shows openings on the sidewalls and shelves in the sidewalls, the openings offset from the shelves and placed in between the shelves similar to applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ROBERT POON/Examiner, Art Unit 3735